Petition for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed August 31, 2021.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-21-00370-CV



                     IN RE CHARLES WATSON, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              270th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-28746-B

                 MEMORANDUM MAJORITY OPINION

      On July 6, 2021, relator Charles Watson filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In
the petition, relator asks this court to compel the Honorable Dedra Davis, presiding
judge of the 270th District Court of Harris County, to set aside her June 2, 2021
order granting real party in interest’s motion to compel production of previously
withheld information and documents and (1) allow relator to withhold the
information and documents or (2) alternatively, allow relator to produce a privilege
log for in camera review.

      Relator has the burden of providing this court with a sufficient record to
establish his right to mandamus relief. See Walker v. Packer, 827 S.W.2d 833, 837
(Tex. 1992) (orig. proceeding). Relator has not included in the mandamus record a
certified or sworn copy of every document that is material to the relator’s claim for
relief and that was filed in any underlying proceeding. See Tex. R. App. P.
52.7(a)(1). For example, relator has not provided a copy of his response to real party
in interest’s motion to compel the production of previously withheld information and
documents. Relator also has not included a properly authenticated transcript of any
relevant testimony from any underlying proceeding, including any exhibits offered
in evidence, or a statement that no testimony was adduced in connection with the
matter complained. See id. 52.7(a)(2).

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. We also deny
relator’s motion to stay.


                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Spain. (Spain, J.,
dissenting).




                                          2